DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (U.S. Patent Application Publication 2019/0312548) in view of Gostein et al. (U.S. Patent Application Publication 2018/0331653).
Regarding claims 1-7, 10-13, Fernandez et al. disclose (Fig. 2) a method and a soiling measurement device for photovoltaic arrays comprising: a light source assembly, comprising a light source (205); a detector assembly, comprising a soiling collection window (110) and a photodetector (215) positioned beneath said soiling collection window; and a controller (220);, and wherein said photodetector is configured to measure at least a portion of light emitted by said light source and transmitted through said soiling collection window, and wherein said controller is configured to determine a fractional transmission loss of light through said soiling collection window relative to a clean or reference state ([0088]), arising at least from accumulation of soiling particles on said soiling collection window, based at least upon measurements of said reference photodetector, measurements of said photodetector, and a calibration value ([0146], [0147]).  Fernandez et al. further disclose ([0082]) collimating the beam from the light source; the window is above the photodetector; the light source being .
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. in view of Gostein et al., further in view of Knoedgen et al. (U.S. Patent Application Publication 2014/0217887).
Regarding claims 8 and 14, Fernandez et al. in view of Gostein et al. disclose the claimed invention as set forth above.  Fernandez et al. further teach ([0154]) the intensity of light emitted by the light source is dependent on the temperature of the light source.  Fernandez et al. and Gostein et al. do not disclose a temperature sensor or a calibration value as claimed.  Knoedgen et al. teach ([0089]; Fig. 6) a light source with a temperature sensor (105) and a calibration unit that takes into account the temperature.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention provide such a configuration in the apparatus of Fernandez et al. in view of Gostein and Knoedgen et al. to provide more accurate light intensity as taught, known and predictable.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. in view of Gostein et al., further in view of Wentworth (U.S. Patent 5,790,728).
Regarding claim 9, Fernandez et al. in view of Gostein et al. disclose the claimed invention as set forth above.  Fernandez et al. and Gostein et al. do not disclose the light source 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878